Bei.l, J.
1. The court’s charge to the jury is not a material-part of the record to be transmitted to this court where, as in this case, there is no exception to any portion of the charge, or to any failure or refusal to charge. The request that the charge of the court be ordered sent up—it not having been specified in the bill of exceptions—is denied.
2. The alleged newly discovered evidence, consisting of letters written by the defendants to the plaintiff prior to the trial and in the meantime lost or mislaid, even if of any probative value whatever, was merely cumulative. .Furthermore, it does not conclusively appear that the plaintiff could not by ordinary diligence have produced the letters at Ihe trial; neither is it shown why, if the letters were then lost, their contents were not proved by secondary evidence. There was no error in overruling the ground of the motion for a new trial based upon alleged newly discovered evidence. Civil Code (1910), §§ 6085, 6086.
3. This court is without authority to order a new trial where, as in this case, there is some evidence to support the verdict, and no error of law is shown.

Judgment affirmed.


Jenlcins, P. J., concurs. Stephens, J., disqualified.